Case: 21-1497   Document: 47     Page: 1   Filed: 10/08/2021




        NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 PAUL G. MIRANNE,
                     Petitioner

                            v.

            DEPARTMENT OF THE NAVY,
                     Respondent
               ______________________

                       2021-1497
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0752-19-0669-I-3.
                 ______________________

                Decided: October 8, 2021
                ______________________

    PAUL G. MIRANNE, Pensacola, FL, pro se.

     DANIEL HOFFMAN, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, STEVEN JOHN GILLINGHAM, MARTIN F. HOCKEY,
 JR.
                  ______________________

   Before PROST, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
Case: 21-1497    Document: 47     Page: 2    Filed: 10/08/2021




 2                                          MIRANNE   v. NAVY



      Paul G. Miranne was an employee of the Department
 of the Navy. After Mr. Miranne sent a strongly worded,
 accusatory email to coworkers and supervisors suggesting
 that they were complicit in a conspiracy, the Navy fired
 him. He unsuccessfully appealed his termination to the
 Merit Systems Protection Board, which found the grounds
 for removal established and the removal penalty justified,
 and which rejected Mr. Miranne’s affirmative defense of
 whistleblower retaliation. Mr. Miranne now appeals. We
 affirm the Board’s decision.
                              I
     Beginning in 1999, the Navy employed Mr. Miranne as
 a Personnel Psychologist at the Navy Advancement Center
 in Pensacola, Florida. In that position, Mr. Miranne had
 access to the Navy Marine Corps Intranet. His position
 was initially designated “non-sensitive,” meaning that it
 was “a position of trust and ha[d] no effect on national se-
 curity.” SAppx. 51, Appx. 42.
     On September 27, 2017, however, the Commanding Of-
 ficer of the Navy Education and Training Professional De-
 velopment and Technology Center (NETPDC), Captain
 Brooks, announced a change that would affect Mr. Mi-
 ranne. Captain Brooks sent out, to a large internal audi-
 ence, an email stating that personnel with access to the
 Navy Marine Corps Intranet would require a designation
 of at least “non-critical sensitive” to comply with Depart-
 ment of Defense and Navy policy. Appx. 92, 295. Such a
 designation means that a person fulfilling the duties of the
 position “could potentially cause damage to national secu-
 rity.” SAppx. 51. Captain Brooks explained:
     In the last year, we have done a thorough review of
     all our positions in accordance with NETPDCINST
     12510.2B. The review revealed we have multiple
     positions across the command that have an as-
     signed position sensitivity of “non-sensitive” vice
     “non-critical sensitive.” . . . .
Case: 21-1497        Document: 47   Page: 3   Filed: 10/08/2021




 MIRANNE   v. NAVY                                           3



     I have directed [Navy employee] N1 to proceed in
     updating the Position Descriptions (PDs) for those
     listed as “non-sensitive.” I have also directed our
     Security Manager (N44) to simultaneously initiate
     Tier-3 background investigations as required.
 Appx. 92.
      After receiving Captain Brooks’s email, Mr. Miranne
 contacted the Command Security Manager. Mr. Miranne
 expressed skepticism that anything he would do in his po-
 sition could affect national security, and he asked, “Am I
 missing something?” Appx. 124. The Command Security
 Manager replied, “Yes, you are missing something,” and ex-
 plained why. Appx. 123.
      The following month, in October 2017, Mr. Miranne
 again contacted the Command Security Manager for fur-
 ther clarification of his position’s security clearance. He
 was told that supervisors were continuing to update posi-
 tion descriptions, but that his specific position description
 “requires a secret security clearance.” Appx. 176. Over the
 following 19 months, Mr. Miranne inquired of various se-
 curity staff and supervisors about the change in security
 clearance for his position.
     By May 2019, Mr. Miranne viewed the policy change as
 a violation of the regulations governing national-security
 designations of positions and its adoption as a result of
 criminal or otherwise improper acts by many of his cowork-
 ers and supervisors. On May 9, 2019, Mr. Miranne emailed
 approximately 20 individuals, including his entire chain of
 command, to express disagreement with the Navy’s policy
 change. One passage in the email states:
     ON ITS FACE, it should be obvious to all individu-
     als receiving this email that our access to [the Navy
     Marine Corps Intranet] is not the reason for this
     action. I have surveyed countless coworkers and
     other individuals–military and civilian alike–who
Case: 21-1497    Document: 47      Page: 4    Filed: 10/08/2021




 4                                           MIRANNE   v. NAVY



     are all in agreement that our access to [the Intra-
     net] poses no threat to national security. So why
     does NETPDC management continue with this
     charade? That’s easy: it was necessary to imple-
     ment the scheme developed by Cdr. Johnson and
     Mr. Hannan (and most of you all – wittingly or un-
     wittingly) to essentially provide greater flexibility
     between the classified and unclassified branches of
     the Exam Development division. This, ladies and
     gentlemen, is commonly known as fraud: the expla-
     nation provided for the personnel action at issue
     was not the real reason for the personnel action. In
     legal parlance, it is considered a materially false,
     fictitious, or fraudulent statement or representa-
     tion (I call it the Lanaro Law). When more than
     one individual is involved, it becomes a conspiracy
     to commit fraud.
 Appx. 2.
     As a result of the email, the Navy charged Mr. Miranne
 with disrespectful and improper conduct and eventually re-
 moved him from federal service based on that charge. Mr.
 Miranne appealed his removal to the Board under 5 U.S.C.
 chapters 75 and 77. In the appeal, he stated as an affirm-
 ative defense to the removal that he was removed in retal-
 iation for whistleblowing—the May 9 email constituting
 the allegedly protected disclosure—in violation of the
 Whistleblower Protection Act, 5 U.S.C. § 2302(b)(8).
      The administrative judge assigned by the Board, after
 a hearing, sustained the charge of disrespectful and im-
 proper conduct, affirmed the Navy’s decision to remove Mr.
 Miranne as a proper penalty for the conduct, and rejected
 the whistleblower defense. Appx. 10. (We refer to the de-
 cision as that of the Board because the decision became the
 decision of the Board when Mr. Miranne did not seek full
 Board review within the prescribed time.) The Board de-
 scribed the May 2019 email as being “as delicate and
Case: 21-1497        Document: 47   Page: 5   Filed: 10/08/2021




 MIRANNE   v. NAVY                                           5



 nuanced as a cannon blast” with “an air of moral superior-
 ity, abrasiveness, condescension, and profound disrespect
 which simply cannot be minimized or misinterpreted.”
 SAppx. 14. The Board found that Mr. Miranne “showed
 dreadfully poor judgment” and that, given the nature of his
 position, termination was reasonable. SAppx. 15. And the
 Board concluded that Mr. Miranne was not protected under
 the Whistleblower Protection Act because it could not sec-
 ond-guess the relevant Navy decisions on security designa-
 tions and, in addition, Mr. Miranne’s belief about the
 activity he attacked, though genuinely held, was objec-
 tively unreasonable. SAppx. 18, 22.
     The Board’s decision became final on November 2,
 2020. SAppx. 23. This court received Mr. Miranne’s notice
 of appeal on January 2, 2021, ECF # 1, within the permit-
 ted 60 days, 5 U.S.C. § 7703(b)(1)(A). We have jurisdiction
 under 28 U.S.C. § 1295(a)(9).
                               II
      We must affirm the Board’s decision unless it is “(1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed, or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c). “Underlying factual determinations are re-
 viewed for substantial evidence.” McMillan v. Dep’t of Jus-
 tice, 812 F.3d 1364, 1371 (Fed. Cir. 2016). Mr. Miranne
 bears the burden of establishing error that justifies setting
 aside the Board’s decision. Fernandez v. Dep’t of the Army,
 234 F.3d 553, 555 (Fed. Cir. 2000).
                               A
     We first address Mr. Miranne’s challenge to the
 Board’s rejection of his whistleblowing defense. To prove
 retaliation for whistleblowing as an affirmative defense,
 Mr. Miranne must show by a preponderance of the evi-
 dence that he made a protected disclosure under 5 U.S.C.
Case: 21-1497     Document: 47     Page: 6    Filed: 10/08/2021




 6                                            MIRANNE   v. NAVY



 § 2302(b)(8) or (9) that was a contributing factor to his ter-
 mination. Cahill v. MSPB, 821 F.3d 1370, 1373 (Fed. Cir.
 2016). Key here is the requirement that, for the asserted
 retaliation to exist, Mr. Miranne had to “reasonably” be-
 lieve that the information he disclosed “evidences” a “viola-
 tion of any law, rule, or regulation” or certain other
 wrongdoing. 5 U.S.C. § 2302(b)(8)(A).
      We conclude that the Board’s factual findings are sup-
 ported by substantial evidence and, under the proper legal
 standard, support the determination that Mr. Miranne’s
 beliefs about the information at issue were not reasonable.
 See Giove v. Dep’t of Transportation, 230 F.3d 1333, 1338–
 39 (Fed. Cir. 2000) (applying substantial-evidence review
 to factual findings on reasonable-belief issue). This conclu-
 sion requires affirmance of the Board’s rejection of the de-
 fense even apart from the Board’s reliance on the limits on
 Board authorization to second-guess agency choices about
 what security designations are needed for particular posi-
 tions.
     First, Mr. Miranne points to the timing of his back-
 ground investigation in suggesting that a belief in illegality
 of the Navy’s redesignation of his position was reasonable.
 He cites a regulation stating that an agency “must” initiate
 a background investigation “no later than 14 working days
 after the change in designation[,]” 5 C.F.R. § 1400.204(b)(1)
 (emphasis added), and points to the fact that the Navy ini-
 tiated his background investigation before his position was
 changed. See Pet. Br. 9. But assuming an adequate con-
 nection of this assertion to the May 9 disclosure, it is not
 reasonable to interpret this regulation as doing more than
 stating the latest possible time for an agency to initiate an
 investigation. Given the self-evident purpose to prevent
 service in a position having a particular designation for no
 more than two weeks without a background investigation
 getting started, it is not reasonable to read the regulation
 to prohibition initiation of the investigation even before the
 position changes its designation. Indeed, the regulations
Case: 21-1497        Document: 47   Page: 7   Filed: 10/08/2021




 MIRANNE   v. NAVY                                          7



 contemplate just such an anticipatory investigation,
 providing that the agency “may provide advance notice of
 the redesignation of a position to allow time for completion
 of the forms, releases and other information needed from
 the incumbent to initiate the investigation.” 5 C.F.R. §
 1400.204(c).
      There is substantial evidence that the Navy adopted its
 security changes in compliance with the cited regulations,
 not as a pretext for manipulating personnel. One security
 officer, Mr. Sganga testified that the policy change dates
 back to a 1995 executive order that “progressively gained
 momentum” as “more people [gained] access to more infor-
 mation[.]” SAppx. 55–56. The Navy implemented the ex-
 ecutive order, he said, based on “an [Office of Personnel
 Management] memo and [Department of Defense] guid-
 ance[.]” SAppx. 56. He pointed to various supporting doc-
 uments, including the Navy’s and Defense’s Security
 Manuals, as being significant to the policy change. SAppx.
 59, 62. The Board found Mr. Sganga to be “a subject matter
 expert” who “credibly and consistently testified with sup-
 porting evidence that this planned change was not only per-
 mitted but was required[.]” Appx. 30. In contrast, Mr.
 Miranne called no witnesses to support his theory. The
 Board reasonably found Mr. Sganga to be more credible
 than Mr. Miranne. 1
      Having considered Mr. Miranne’s various arguments
 for the reasonableness of his belief that the Navy conduct
 came within the statutory illegality/wrongdoing standard,
 we see no reversible error in the Board determination that


    1    Mr. Miranne has requested that we take the ex-
 traordinary step of supplementing the record on which we
 are to adjudicate his petition for review by adding several
 emails that were not in the agency record. ECF # 14, # 18.
 We deny the request, concluding that Mr. Miranne has not
 met the demanding standards for such action.
Case: 21-1497    Document: 47      Page: 8    Filed: 10/08/2021




 8                                           MIRANNE   v. NAVY



 his belief was not reasonable. Accordingly, his challenge to
 the Board’s rejection of his whistleblowing defense fails.
                              B
     Mr. Miranne challenges the Board’s finding that the
 Navy proved its charge of unprofessional conduct and rea-
 sonably chose removal as a penalty. We reject this chal-
 lenge.
     The Board had substantial evidence to support its find-
 ing on the underlying conduct. There was the May 9 email
 itself (“about as delicate and nuanced as a cannon blast,”
 SAppx. 14), and a supervisor’s reaction to the email (“the
 most disrespectful and unprofessional email I have seen or
 received in my 35 years of federal service,” SAppx. 16). The
 Board could reasonably find the charge supported despite
 Mr. Miranne’s steadfast view that the tone was “justified.”
 SAppx. 13.
     As to the penalty, the Board found the testimony of the
 deciding official, Mr. Jackson, regarding his analysis of
 both mitigating and aggravating factors to be “detailed and
 consistent,” and the Board also found that Mr. Jackson’s
 “demeanor was thoughtful” and “calm” and that Mr. Jack-
 son was “forthright about his reasons for removing the ap-
 pellant.” SAppx. 18. This court cannot overturn an
 agency’s choice of “penalty unless it is unauthorized or ex-
 ceeds the bounds of reasonableness because it is so harsh
 and unconscionably disproportionate to the offense that it
 amounts to an abuse of discretion, or where the record is
 devoid of any basis demonstrating reasonableness.”
 Dominguez v. Dep’t of Air Force, 803 F.2d 680, 684 (Fed.
 Cir. 1986). Here, there was some evidence that Mr. Mi-
 ranne’s email fits into a larger pattern of similar conduct
 over the years, despite prior warnings and lesser discipline,
 some of which Mr. Miranne disputes. But it is evident that
 the determinative factor in the removal decision was the
 assessment that the May 9 email was exceptionally offen-
 sive and manifested “dreadfully poor judgment,” which “no
Case: 21-1497        Document: 47   Page: 9    Filed: 10/08/2021




 MIRANNE   v. NAVY                                           9



 doubt would have detracted from the appellant’s character
 and reputation as a Personnel Psychologist in any profes-
 sional office.” SAppx. 15. Despite Mr. Miranne’s effort to
 show that the email does not fairly impair his ability to
 succeed in his position, Pet. Br. 18–22, the Navy did not act
 unreasonably in concluding otherwise or, therefore, in de-
 ciding to remove Mr. Miranne from his position.
                          CONCLUSION
     We have considered Mr. Miranne’s remaining argu-
 ments and conclude that they are without merit. For the
 reasons discussed above, we affirm the decision of the
 Board.
     The parties shall bear their own costs.
                          AFFIRMED